 Case: 1:17-cv-00188-SNLJ Doc. #: 91 Filed: 06/17/21 Page: 1 of 2 PageID #: 865




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

GLENDA BRUNK,               )
                            )
          Plaintiff,        )
                            )
v.                          )                         Case No. 1:17-CV-188-SNLJ
                            )
CONSECO BANK INC. and U.S.  )
BANK N.A. AS TRUSTEE FOR    )
CONSECO FINANCE HOME EQUITY )
LOAN TRUST 2002-A,          )
                            )
           Defendants.      )

                            MEMORANDUM AND ORDER

       Pro se plaintiff Glenda Brunk filed this lawsuit against defendant U.S. Bank as

trustee for Conseco Finance Home Equity Loan Trust 2002-A and against defendant

Conseco Bank, Inc., in an attempt to avoid foreclosure of her home. Conseco Bank did

not answer the complaint and has never appeared; this Court granted a default judgment

against it on September 19, 2018 [#34]. On March 31, 2021, this Court granted

defendant U.S. Bank’s motion for summary judgment on the remaining two counts,

which were Count V for invalid appointment of trustee, and Count VI for violation of the

Truth In Lending Act (“TILA”) for failing to notify plaintiff that defendant was the new

owner of her debt [#80].

       On April 28, 2021, plaintiff moved for reconsideration [#89] under Federal Rule

of Civil Procedure 59(b) because she says that her home, a manufactured home, is

personalty and not real estate. She says the home is as a result not secured either by the


                                             1
 Case: 1:17-cv-00188-SNLJ Doc. #: 91 Filed: 06/17/21 Page: 2 of 2 PageID #: 866




Note nor the mortgage to which the Conseco Finance Home Equity Loan Trust 2002-A

pertained, but rather is secured under a “UCC9 lien owned by Conseco Financial Services

Corp.” [#89 at 1.] Plaintiff now asks “What is the monetary value of [plaintiff’s] default

judgment against Conseco Bank?” and “Can this be used as an offset against a UCC 9

lien held by the bank’s subsidiary?”

      Defendant U.S. Bank did not respond. This matter is currently on appeal, and the

Court of Appeals stayed the briefing schedule pending resolution of this matter. The

Court will order defendant U.S. Bank to respond.

      Accordingly,


      IT IS HEREBY ORDERED that defendant U.S. Bank shall respond to plaintiff’s

motion for reconsideration within 14 days.

      Dated this 17th day of June, 2021.




                                       STEPHEN N. LIMBAUGH, JR.
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                             2
